KENNEDY moved for judgment against James Phagan, sheriff of Sullivan. An execution had issued at the instance of the plaintiff against the defendant for $2,063.83, returnable to this term; upon which the sheriff returned that he had sold property to John Rhea to the amount of $665. That the money was attached in his hands on the 1st of September, 1806, and that he was summoned as garnishee, to appear at the next County Court of Sullivan, at the suit *Page 209 
of Lawrence Snapp and James Gains, Sen., against said Pawley.
KENNEDY referred to a case in Douglass and another, in 1 Cranch, from which he said it appeared that money which had been levied, and was in the hands of an officer, could not be attached. Of this opinion was the Court, and therefore judgment for plaintiff against the sheriff.1
This motion was grounded upon the Act of 1803. c. 18.
1 See 1 Cr. 117; 3 Caines, 84, n.; Doug. 231; 4 East, 510; 5 Bos.  Pull. 376; 9 East, 48; 5 Johns. 163; 2 Wil. ed. Bac. Ab. 715, n.